DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 7/14/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,685,388 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title has been amended as follows:



METHOD, MEDIUM AND SYSTEM FOR ALLOCATING A PAYMENT BASED ON A FREE TRIAL PERIOD


Reasons for Allowance
In the present application, claims 2-16 are allowed.  The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither alone nor in combination anticipates nor renders obvious the present invention. The allowable features of claim 2: rendering, over a communication network, at a display of a mobile computing device of a user, a user interface through which a plurality of items offered for sale by a plurality of different first merchants are selectable by the user, in which each item of the plurality of items is associated with a respective price that is the same as a respective walk-in price of the respective item at a respective merchant of the plurality of different first merchants; receiving, over the communication network from the mobile computing device, an order that specifies a first set of items from a first merchant of the plurality of different first merchants and a second set of items from a second merchant of the plurality of different first merchants, in which a total first price of the first set is a same price as would be paid by walk-in customers of the first merchant and total second price of the second set is a same price as would be paid by walk-in customers of the second merchant; enabling a trial mode for the first merchant by storing information regarding the first merchant in a first database which is separate from a second database, in which the second database is to store given information regarding a given merchant in a membership mode and not in the trial mode; in response to receiving the order, dividing the order into sub-parts, in which a first sub-
part includes the first set of items and a second sub-part includes the second set of items; in response to receiving the order, forwarding the first sub-part to the first merchant and the second sub-part to the second merchant; in response to receiving the order, facilitating delivery of the order from the first merchant and the second merchant to the user; and allocating a first portion of the total first price to the first merchant, a second portion of the total first price to an operator of the at least one processor, and a third portion of the total second price to the second merchant.
The allowable features of claims 16 and 16 are the same as claim 2 as they contain the similar allowable claim language.
The most related prior art patent of record is Burton (US 20020055878) and the most related non-patent literature of record is Reference U (see PTO-892). However, Burton and Reference U neither teach nor render obvious the claimed invention.
In addition, in regards to 35 U.S.C. 101, the claimed invention satisfies the statute because paragraph [0076] of the specification provides that using two databases, as claimed, allows for storing the merchant in a trial mode while eliminating the need to store separate indicator to designate the merchant’s status. A separate indicator is not needed because the nature of the database itself will indicate whether the merchant is in a trial mode or not which is more efficient than having to store an additional indicator to identify the merchant status.
For these reasons, the Examiner asserts that the claims are allowable because the prior art does not anticipate them or render them obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684